             Case 1:19-vv-00309-UNJ Document 25 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0309V
                                       Filed: May 23, 2019
                                         UNPUBLISHED


    KATHRYN OAKS and LUKE OAKS, on
    behalf of R.O., a minor child,
                                                              Special Processing Unit (SPU);
                          Petitioners,                        Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Measles Mumps
                                                              Rubella (MMR) Vaccine;
    SECRETARY OF HEALTH                                       Thrombocytopenic Purpura (ITP)
    AND HUMAN SERVICES,

                         Respondent.


Brenton Aaron Elswick, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On February 27, 2019, Kathryn Oaks and Luke Oaks (“petitioners”) filed a
petition on behalf of R.O., a minor child, for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioners allege that R.O. suffers from immune thrombocytopenia purpura (“ITP”) as a
result of a measles, mumps, rubella, and varicella vaccine (“MMRV vaccine”)
administered to R.O. on August 15, 2016. See generally petition. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:19-vv-00309-UNJ Document 25 Filed 08/14/19 Page 2 of 2



        On May 23, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioners are entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, respondent states that petitioners have satisfied the criteria set forth in
the Table and the Qualifications and Aids to Interpretation Id. at 8.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioners are entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
